MEMORANDUM DECISION.
The employee, Barbara Yuknawicz, appeals from a pro forma judgment of the Superior Court (Washington County) affirming the “dismissal” by the Workers’ Compensation Commission of a petition for an award of compensation for a back injury she allegedly sustained while, as a general laborer for Georgia-Pacific Corporation, on October 10, 1977, she was shoveling wood chips and wet sawdust.
We affirm the judgment, finding there was sufficient basis in the record before it for the tribunal below to conclude that the testimony adduced at hearing was too inconsistent to establish that the employee sustained a work-related injury 'as alleged or that notice was in compliance with the provisions of 39 M.R.S.A. § 64.
It is well settled that the Commission’s findings of fact are final if supported by competent evidence and reasonable inferences drawn therefrom, even if other evidence before the Commission would have supported a contrary finding. McKenzie v. C. F. Hathaway Co., Me., 415 A.2d 252, 253 (1980).
We neither reach nor intimate an opinion on the question of whether the provision of 39 M.R.S.A. § 64 as to “mistake of fact” would have been applicable here had the employee’s testimony been believed by the Commission.
The entry will be:
Appeal denied.
Judgment affirmed.
It is further ordered that the employer pay to the employee an allowance of $550.00 for her counsel fe.es, plus her reasonable out-of-pocket expenses for this appeal.
All concurring.